DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered. 

Response to Arguments
103 Rejection
Applicant’s arguments with respect to claim(s) 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-11, and 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piety et al. et al. (6,549,869) in view of Potter et al. (2018/0347548).

With respect to claim 15, Piety et al. teaches in Fig. 2 wherein the computer processor (26) is a component of the data collection device (10).

With respect to claim 17, Piety et al. teaches in Fig. 2 an apparatus (10) for acquiring data indicative of vibration of a machine (Col. 3 lines 27-40) having components that rotate at a turning speed (Col. 2 lines 17-26), wherein the data is used to generate a vibration spectrum (Table I, Col. 5 lines 21-27) having amplitude peaks at a plurality of fault frequencies that are indicative of faults in the machine (during testing), the apparatus comprising: one or more vibration sensors (18) attached to the machine that generate vibration signals indicative of the vibration of the machine (Col. 3 lines 48-53); a vibration data collector (20/22) that receives and conditions the vibration signals (Col. 3 lines 61-67), and converts the vibration signals to vibration time waveform data (Col. 3 line 67 to Col. 4 line 20), the vibration data collector (20/22) including a processor (24) that executes instructions to process the vibration data, including instructions to: specify (via marking a frequency) a number N of harmonics of the turning speed to be resolved (s102, Fig. 5,as calculated via the equations in Col. 16) and a number M of harmonics of the plurality of fault frequencies (Table I-VII) to be resolved in the vibration spectrum (i.e. a marked frequency, Col. 11 lines 1-18, using the frequency mark function that in turn determines the number of harmonics M); determine a maximum frequency of data collection (Fmax) based at least in part on a highest frequency of the N number of harmonics of the turning speed and the M number of harmonics of the plurality of fault frequencies (Col. 11 lines -1-18); determine a minimum frequency spacing between amplitude peaks within the N number of harmonics of the turning speed and the M number of harmonics of the plurality of fault frequencies (seen in Table III, Fmin); based on the maximum frequency of data collection (Fmax) and the minimum frequency (Fmax) spacing (Col. 12 lines 8-23), determine a number of lines of resolution of data (s110) collection according to  
    PNG
    media_image1.png
    35
    133
    media_image1.png
    Greyscale
 (as equations 1 and 2 use the general format of the recited equation, where Col. 12 lines 8-23 disclose us 2xF as the numerator) where Nlines is a calculated number of lines of resolution, Fmax is the maximum frequency of data collection, and Δf is the minimum frequency spacing (Col. 11 line 19 to Col. 12 line 22); and determine a minimum waveform data acquisition time (i.e. a sample time), and a memory device (26) into which the maximum frequency of data collection (Fmax), the number of lines of resolution (N), and the minimum waveform data acquisition time (i.e. the predetermined sample time) are stored for use in configuring the vibration data collector (10).
Piety et al. remains silent regarding the specifying step includes specifying the number indicating how many harmonics of the turning speed are to be resolved and the number indicating how many harmonics of the plurality of fault frequency to be resolved and the specific equation of the acquisition time being Tacq according to   
    PNG
    media_image2.png
    39
    61
    media_image2.png
    Greyscale
.
Potter et al. teaches a similar apparatus that includes a specifying step that includes specifying a number indicating how many harmonics of a turning speed are to be resolved (i.e. setting a predetermined maximum number of harmonics [0014]) and a number indicating how many harmonics of a plurality of fault frequency are to be resolved (s104, Fig. 6).
It would have been obvious to one of ordinary skill art at the time of invention to modify the apparatus of Piety et al. such that the apparatus sets the number of harmonics indicating of a turning speed and a number indicating how many harmonics of the plurality of fault frequencies as taught by Potter et al. because Potter et al. teaches such a modification improves the detection of damage within an apparatus [0006-0007], thereby improving the fault detection taught in Piety et al.
Piety et al. as modified remains silent regarding the specific equation of the acquisition time being Tacq according to   
    PNG
    media_image2.png
    39
    61
    media_image2.png
    Greyscale
.
However, a person of ordinary skill has good reason to pursue the known options, i.e. variations of the taught variables in Piety et al., within his or her technical grasp, it is likely that the recited equation of  Tacq is not of innovation but of ordinary skill § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, because Piety et al. discloses the recited variables, it would have been obvious to try, as there are a finite number of predictable solutions within the taught variables in the prior art, such that one of ordinary skill in the art before the effective filing of the instant invention would have found it obvious to derive the claimed equation.  Further, one would be motivated to manipulate the taught variables to ensure the capture of all necessary data to reveal faults.
The steps of claim 16 are performed during the operation of the rejected apparatus of claim 17.

With respect to claim 18, Piety et al. teaches in Fig. 2 the apparatus (10) wherein the processor executes instructions to: access from the memory device (26) a list of discrete maximum frequency values (i.e. various Fmax stored in Tables I-VIII) at which the vibration data collection device (10) is operable; compare one or more of the discrete maximum frequency values (stored Fmax) to the highest frequency of the N number of harmonics of the turning speed (depending on a selected Module and Table) and the M number of harmonics of the plurality of fault frequencies (as described in Tables I-VIII); determine a largest one of the discrete maximum frequency values (Fmax found in the Table depending on a selected module) that is less than or equal to the highest frequency of the N number of harmonics of the turning speed (as described in Tables) and the M number of harmonics of the plurality of fault frequencies (for example bearing faults described in Table III); and set the maximum frequency (Fmax) to be equal to the largest one of the discrete maximum frequency values (for that module, turning speed, and faults).
The steps of claim 4 are performed during the operation of the rejected apparatus of claim 18.

With respect to claim 19, Piety et al. teaches in Fig. 2 the apparatus (10) wherein the processor (24) executes instructions to: access the memory device (26) to determine a device maximum frequency value (Fmax) at which the vibration data collection device (10) is operable (depending on the selected module); compare the device maximum frequency value (Fmax) to the set maximum frequency (i.e. a previously stored frequency); and if the set maximum frequency (previously entered Fmax) is greater than the device maximum frequency value (Fmax for the selected module), set the maximum frequency to be equal to the device maximum frequency value (for that selected module).
The steps of claim 5 are performed during the operation of the rejected apparatus of claim 19.

With respect to claim 20, Piety et al. teaches in Fig. 2 the apparatus (10) wherein, if the maximum frequency (Fmax) is set to be equal to the device maximum frequency value (as selected based on a selected module), the processor (24) executes instructions to: determine a number of amplitude peaks associated with unresolved fault frequencies based on the maximum frequency and the number of lines of resolution (for example in the Gear Peak Analysis module); and generate a listing of the amplitude peaks associated with unresolved fault frequencies (i.e. by saving and displaying peaks in the spectral data, Col. 12 lines 24-36 during bearing fault detection).
The steps of claim 6 are performed during the operation of the rejected apparatus of claim 20.

With respect to claim 21, Piety et al. teaches in Fig. 2 the apparatus (10) wherein the processor (24) executes instructions to: access from the memory device (26) a list of discrete number of lines of resolution values at which the vibration data collector is operable (as stored in the Tables 1-VIII); compare one or more of the discrete number of lines of resolution values to the calculated number of lines of resolution (i.e. as previously selected to the newly selected module); determine a largest one of the discrete number of lines of resolution values that is less than or equal to the calculated number of lines of resolution (based on the selected Table and module); and set the number of lines of resolution to be equal to the largest one of the discrete number of lines of resolution values that is less than or equal to the calculated number of lines of resolution (for the desired test).
The steps of claim 8 are performed during the operation of the rejected apparatus of claim 21.

With respect to claim 22, Piety et al. teaches in Fig. 2 the apparatus (10) wherein the processor (24) executes instructions to: access the memory device (26) to determine a device maximum number of lines of resolution value (based on the selected module, table and test) at which the vibration data collector is operable (10); compare the device maximum number of lines of resolution value to the set number of lines of resolution (based on the selection and what was previously stored); and if the set number of lines of resolution is greater than the device maximum number of lines of resolution value, set the number of lines of resolution to be equal to the device maximum number of lines of resolution value (depending on the comparison, what was selected before, and what the new module and test desired to run by the operator).
The steps of claim 9 are performed during the operation of the rejected apparatus of claim 22.

With respect to claim 23, Piety et al. teaches in Fig. 2 the apparatus (10) wherein, if the number of lines of resolution is set to be equal to the device maximum number of lines of resolution value (based on the comparison), the processor (24) executes instructions to: determine a number of amplitude peaks associated with unresolved fault frequencies (i.e. for example in a gear bearing analysis) based on the maximum frequency (Fmax) and the number of lines of resolution (as determined above); and generate a listing of the amplitude peaks associated with unresolved fault frequencies (indicating bearing faults to a user).
The steps of claim 10 are performed during the operation of the rejected apparatus of claim 23.

With respect to claims 11 and 24, Piety et al. teaches in Fig. 2 the apparatus (10) wherein the minimum waveform data acquisition time (as set) is a smallest amount of time during which the vibration data collector (10) can acquire vibration data without increasing a number of amplitude peaks associated with unresolved fault frequencies (for example the expert module sets the collector 10 to collect data over a specific time period, Col. 11 line 34 to Col. 22).

With respect to claims 13 and 25, Piety et al. teaches all that is claimed in the above rejection of claim 17, but remains silent regarding wherein, to determine the minimum waveform data acquisition time, the processor executes instructions to: - determine a value Mlines according to  
    PNG
    media_image3.png
    35
    122
    media_image3.png
    Greyscale
 where Nlines is the number of lines of resolution; based on the value Mlines and the maximum frequency, determine a temporary value Ntmp for the number of amplitude peaks associated with unresolved fault frequencies Nunres; if Ntmp is greater than Nunres, then - set Nines equal to 2 x Mlines, and - determine the minimum waveform data acquisition time Tacq according to  
    PNG
    media_image4.png
    38
    145
    media_image4.png
    Greyscale
 if Ntmp is not greater than Nunres, then 
    PNG
    media_image5.png
    35
    247
    media_image5.png
    Greyscale
determine a new temporary value of Ntmp and repeat until Ntmp is greater than Nunres. 
However, a person of ordinary skill has good reason to pursue the known options, i.e. variations of the taught variables in Piety et al., within his or her technical grasp, it is likely that the recited equations of Nlines, Ntmp, Mline and Tacq are not of innovation but of ordinary skill § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, because the combination of Piety et al. discloses the recited variables, it would have been obvious to try, as there are a finite number of predictable solutions within the taught variables in the prior art, such that one of ordinary skill in the art before the effective filing of the instant invention would have found it obvious to derive the claimed equations.  Further, one would be motivated to manipulate the taught variables to ensure the capture of all necessary data to reveal faults that have higher frequency vibration.

With respect to claim 26, Piety et al. teaches wherein the processor (26) executes instructions to: calculate N number of turning speed frequencies associated with the N number of harmonics of the turning speed (per the selected module); calculate M number of fault frequencies associated with the M number of harmonics of the plurality of fault frequencies (during specified operations of the machine for determining, for example, gear faults); and generate a graphic display (via 32/34) of the N number of turning speed frequencies and the M number of fault frequencies (Abstract).
The steps of claim 14 are performed during the operation of the rejected apparatus of claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smulders et al. (2003/0130810) which teaches identifying harmonic of a vibration machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853